DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 12/30/2021 regarding claims 1-20 is fully considered. Of the above claims, claims 4-6 have been canceled; claims 1, 7, 8, 10, 16 and 17 have been amended.
Allowable Subject Matter
Claims 1-3 and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1-3, 7-15, 19 and 20 is the inclusion of the limitations of a light emitting device that include a base plate extending in a first direction; a plurality of light emitting units arranged over a front surface of the base plate while being shifted from each other in the first direction, and each including a support body extending in the first direction and a plurality of light sources supported on the support body while being arranged in the first direction; a flow path disposed on a side of the base plate opposite to a side facing the light emitting units to feed air therethrough in the first direction; a wire electrically connected to at least one of the plurality of the light emitting units, and disposed inside the flow path; and an air blower that blows, from the front surface of the base plate toward the light emitting units, air fed from the flow path.  These limitations found in each of the claims, as they are claimed in 
The primary reason for allowance of claim 16 is the inclusion of the limitations of a light emitting device that include a base plate extending in a first direction; a plurality of light emitting units arranged over a front surface of the base plate while being shifted from each other in the first direction, and each including a support body extending in the first direction and a plurality of light sources supported on the support body while being arranged in the first direction; a flow path disposed on a side of the base plate opposite to a side facing the light emitting units to feed air therethrough in the first direction, and a wire electrically connected to at least one of the plurality of the light emitting units, and disposed inside the flow path, wherein the base plate is formed from a metal block.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claims 17-18 is the inclusion of the limitations of a light emitting device that include a base plate extending in a first direction; a plurality of light emitting units arranged over a front surface of the base plate while being shifted from each other in the first direction, and each including a support body extending in the first direction and a plurality of light sources supported on the support body while being arranged in the first direction; a flow path disposed on a side of the base plate opposite to a side facing the light emitting units to feed air therethrough in the first direction, and a wire electrically connected to at least one of the plurality of the light emitting units, and disposed inside the flow path, wherein the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





14 January 2022
/KENDRICK X LIU/Examiner, Art Unit 2853   

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853